DETAILED ACTION
	This is the first office action in response to U.S. Application 16/728,629. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraphs 41, 79, and 87 “the number of speed update” should read as “the number of speed updates”.
Appropriate correction is required.

Claim Objections
Claims 8-9, 15-16 and 20 objected to because of the following informalities: 
In claims 8-9 and 15-16 “the number of speed update” should read as “the number of speed updates”.  
In claim 20 “wherein the program implements the method of claim 1 when being executed by a processor” should read “wherein the program causes a processor to execute the method of claim 1 when executing the program”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In paragraph 18 the specification states that the hardware modules are integrated circuits.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 15-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 15 use the term “moving period”. This term is not clearly defined in the specification. The specification only states that it is determined using an optimization calculation or that it can be specified by a user, but not what it is or how it is used in determining the angular velocity as claimed. The specification does define a change in time used in the calculation but it defines this as the speed update cycle which claims 8 and 15 show as being separate from the moving period. Claims 9 and 16 are rejected for their dependency on claims 8 and 15 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 8-9 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8 and 15 use the term “moving period”. This term is not clearly defined in the specification and it is unclear how this term differentiates from the term “speed update cycle”. The specification defines the speed update cycle as Δt which is commonly referred to as a change in time. If the speed update cycle is a change in time it is unclear what frame of time the moving period is referring to. Claims 9 and 16 are rejected for their dependency on claims 8 and 15 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jolly (“A Bezier curve based path planning in a multi-agent robot soccer system without violating the acceleration limits”).
Regarding claim 1, Jolly teaches a method for controlling a movement of a robot (Section 2, paragraph 1 discusses a path planning scheme for a mobile robot with Section 2, paragraph 2 discussing the actual movement of the robot according to the planned path), the method comprising: 
determining a current attitude (Fig. 3, control point P), a target attitude (Fig. 3, control point S) and a moving speed of the robot (Section 3, paragraph 3 discusses an estimated initial velocity of the robot); 
determining a moving path according to a third-order Bezier curve (Section 3 paragraph 1 discusses calculating a path based on a third order Bezier curve), the current attitude (Section 3 paragraph 1 discusses the Bezier curve being determined using the positions (A0,B0)), and the target attitude (Section 3 paragraph 1 discusses the Bezier curve being determined using the positions (A3,B3)); 
determining a moving angular velocity according to the moving path and the moving speed (Section 3 paragraph 10 discusses limiting the velocity of the robot to a maximum possible instantaneous velocity with this being calculated using the radial and tangential acceleration limits with expression 13 showing the radial acceleration being calculated based on the velocity and the curvature of the path); and 
controlling the robot to move at the moving speed and the moving angular velocity so as to reach the target attitude (Section 4, paragraph 1 discusses using the radial and tangential acceleration limits to control movement of the robot by changing ).

Regarding claim 2, Jolly teaches wherein the current attitude comprises a current position and a current azimuth (Fig. 3, (A0,B0,θ1)), and the target attitude comprises a target position and a target azimuth ((A3,B3,θ2)), further wherein the step of determining the moving path according to the third-order Bezier curve, the current attitude and the target attitude comprises: 
calculating parameters of the third-order Bezier curve according to the current position (Expressions 2, 3a, and 3b show the equations for determining the third-order Bezier curve using the control point (A0,B0)), the current azimuth (Expressions 6a, 6b, 7a and 7b show the equations for determining the intermediate control point Q as depicted in Fig. 3 and used in equations 3a and 3b with the equations being determined using the orientation θ1), the target position (Expressions 2, 3a, and 3b show the equations for determining the third-order Bezier curve using the control point (A3,B3)), and the target azimuth (Expressions 6a, 6b, 7a and 7b show the equations for determining the intermediate control point R as depicted in Fig. 3 and used in equations 3a and 3b with the equations being determined using the orientation θ2); and 
determining the moving path according to the parameters of the third-order Bezier curve (Section 3 paragraph 1 discusses the path for the robot being determined using a Bezier curve as defined by expression 1).

Regarding claim 3, Jolly teaches wherein the calculating the parameters of the third order Bezier curve according to the current position, the current azimuth, the target position, and the target azimuth comprises: 
determining a start point and an end point of the third-order Bezier curve according to the current position and the target position (Section 2 paragraph 2 “The path of the robot is hence modified to a curve starting from the point P along the direction θ1 and ends up at point S in the direction” with expressions 3a and 3b showing how the starting point and ending point are used to determine the Bezier curve); 
determining a first intermediate point parameter equation and a second intermediate point parameter equation according to the start point, the end point, the current azimuth, and the target azimuth (Expressions 6a, 6b, 7a and 7b show the intermediate points Q (A1, B1) and R (A2, B2) being determined using the start and end points (A0, B0) and (A3, B3) and the current and target azimuths (θ1, θ2)); and 
solving the first intermediate point parameter equation and the second intermediate point parameter equation to obtain the parameters of the third order Bezier curve (Expressions 3a and 3b show the intermediate points, (A1, B1) and (A2, B2) being used to solve the third degree Bezier curve).

Regarding claim 4, Jolly teaches wherein the solving the first intermediate point parameter equation and the second intermediate point parameter equation to obtain the parameters of the third order Bezier curve comprises: 
solving the first intermediate point parameter equation by an optimization method with constraint to obtain a first intermediate point (Section 5 paragraph 2 discusses ; 
solving the second intermediate point parameter equation by the optimization method with constraint to obtain a second intermediate point (Section 5 paragraph 2 discusses optimizing d2 using expression 20b where d2 is used in expressions 7a and 7b to determine the first intermediate point R); and 
determining the parameters of the third-order Bezier curve according to the start point, the end point, the first intermediate point, and the second intermediate point (Expressions 3a and 3b show the intermediate points, (A1, B1) and (A2, B2) being used to solve the third degree Bezier curve).

Regarding claim 5, Jolly teaches wherein an optimization objective of the optimization method comprises: 
minimizing a value of a maximum curvature of the third-order Bezier curve (Section 4, paragraph 1 discusses minimizing the maximum curvature of the path determined by the third-order Bezier curve using the maximum allowable acceleration of the robot to determine the maximum allowable curvature).

Regarding claim 6, Jolly teaches wherein the constraint of the optimization method comprises: 
a maximum curvature of the third-order Bezier curve being less than a predetermined value (Expressions 17a-17c show the maximum acceleration of the robot ; and 
both of a value of the first intermediate point and a value of the second intermediate point being greater than zero (Section 3, paragraph 4 discusses varying the lengths of d1 and d2 to optimize the path through the intermediate points Q and R with Section 5 paragraph 3 discussing initializing d1 and d2 using the value one which would give the result of the intermediate points being greater than zero).

Regarding claim 7, Jolly teaches wherein the determining the moving path according to the parameters of the third-order Bezier curve comprises: 
determining the moving path by introducing the parameters into a formula for third-order Bezier curve (Section 3 paragraph 1 discusses the path for the robot being determined using a Bezier curve as defined by expression 1 which incorporates expressions 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jolly (“A Bezier curve based path planning in a multi-agent robot soccer system without violating the acceleration limits”) in view of Huang (CN 108255174).
Regarding claim 8, as best understood by the 112(b) rejection, Jolly discusses updating the velocity of the robot at different points along the curve according to the initial and end velocities and the position along the curve. It does not explicitly teach wherein the determining the moving angular velocity according to the moving path and the moving speed comprises: 
determining a speed update cycle for the robot; 
determining a number of speed update for the robot; 
determining a moving period; and 
determining the moving angular velocity according to the moving period, the speed update cycle, and the number of speed update.
Huang teaches wherein the determining the moving angular velocity according to the moving path and the moving speed comprises: 
determining a speed update cycle for the robot (Page 3, lines 31-32 discuss a speed adjustment unit which periodically adjusts the linear and angular velocity); 
determining a number of speed update for the robot (Page 3, lines 40-43 discuss presetting N speed offsets which is being interpreted to be the number of speed updates); 
determining a moving period (Page 3, lines 34-36 discuss the speed offsets happening within a motion trajectory period); and 
determining the moving angular velocity according to the moving period, the speed update cycle, and the number of speed update (Page 3, lines 40-43 discuss the .
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the path planning of Jolly and modify it with the speed offsets of Huang as Huang teaches that this can be used in conjunction with other evaluations to create an optimal motion trajectory (Page 4, lines 4-27).

Regarding claim 9, Jolly discusses updating the velocity of the robot at different points along the curve according to the initial and end velocities and the position along the curve. It does not explicitly teach wherein the determining the number of speed update for the robot comprises: 
determining a path length of the moving path
determining the number of speed update according to the path length, the moving speed, and the speed update cycle.
Huang teaches wherein the determining the number of speed update for the robot comprises: 
determining a path length of the moving path (Page 3, lines 31-32 discuss the speed adjustment unit periodically adjusting according to the second positional relationship and the simulated motion trajectory which is being interpreted to include the length of the path); and 
determining the number of speed update according to the path length, the moving speed, and the speed update cycle (Page 3, lines 31-32 discuss the period .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the path planning of Jolly and modify it with the speed offsets of Huang as Huang teaches that this can be used in conjunction with other evaluations to create an optimal motion trajectory (Page 4, lines 4-27).

Regarding claim 11, Jolly teaches (Section 2, paragraph 1 discusses a path planning scheme for a mobile robot with Section 2, paragraph 2 discussing the actual movement of the robot according to the planned path), the device comprising: 
a state module configured to determine a current attitude (Fig. 3, control point P), a target attitude (Fig. 3, control point S), and a moving speed of the robot (Section 3, paragraph 3 discusses an estimated initial velocity of the robot) 
a path module configured to determine a moving path according to a third-order Bezier curve, the current attitude, and the target attitude (Section 3 paragraph 1 discusses the Bezier curve being determined using the positions (A0,B0)), and the target attitude (Section 3 paragraph 1 discusses the Bezier curve being determined using the positions (A3,B3); 
an angular velocity module configured to determine a moving angular velocity according to the moving path and the moving speed (Section 3 paragraph 10 discusses ; and
a moving module configured to enable the robot to move at the moving speed and the moving angular velocity so as to reach the target attitude (Section 4, paragraph 1 discusses using the radial and tangential acceleration limits to control movement of the robot by changing the velocity of the robot with the radial acceleration limit affecting the angular velocity and the tangential acceleration limit affecting the linear velocity (moving speed)).
Jolly teaches executing programming to perform path planning of a robot but does not explicitly teach a device that is performing the controlling of the robot. Huang teaches the use of a device to perform controlling of a robot using path planning (Page 9 line 56 – Page 10 line 2 discuss implementing the path planning method using a computing device).
Jolly teaches determining the path planning within a C++ environment simulated with Mirosot robots. Huang teaches implementing path planning utilizing a computing device with executable program code. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to implement the C++ environment of Jolly using the computing device and executable program code of Huang as C++ is a programming language and it would be reasonable to execute this programming using a computing device as an efficient means for a robot to execute the programming. 
Regarding claim 12, Jolly teaches wherein the current attitude comprises a current position and a current azimuth (Fig. 3, (A0,B0,θ1)); and the target attitude comprises a target position and a target azimuth (Fig. 3 (A3,B3,θ2)); 
the path module is further configured to: 
calculate parameters of the third-order Bezier curve according to the current position (Expressions 2, 3a, and 3b show the equations for determining the third-order Bezier curve using the control point (A0,B0)), the current azimuth (Expressions 6a, 6b, 7a and 7b show the equations for determining the intermediate control point Q as depicted in Fig. 3 and used in equations 3a and 3b with the equations being determined using the orientation θ1), the target position (Expressions 2, 3a, and 3b show the equations for determining the third-order Bezier curve using the control point (A3,B3)), and the target azimuth (Expressions 6a, 6b, 7a and 7b show the equations for determining the intermediate control point R as depicted in Fig. 3 and used in equations 3a and 3b with the equations being determined using the orientation θ2); and 
determine the moving path according to the parameters of the third-order Bezier curve (Section 3 paragraph 1 discusses the path for the robot being determined using a Bezier curve as defined by expression 1).

Regarding claim 13, Jolly teaches wherein, the path module is further configured to: 
determine a start point and an end point of the third-order Bezier curve according to the current position and the target position (Section 2 paragraph 2 “The path of the robot is hence modified to a curve starting from the point P along the direction θ1 and ;
determine a first intermediate point parameter equation and a second intermediate point parameter equation according to the start point, the end point, the current azimuth and the target azimuth (Expressions 6a, 6b, 7a and 7b show the intermediate points Q (A1, B1) and R (A2, B2) being determined using the start and end points (A0, B0) and (A3, B3) and the current and target azimuths (θ1, θ2)); and 
solve the first intermediate point parameter equation and the second intermediate point parameter equation to obtain the parameters of the third order Bezier curve (Expressions 3a and 3b show the intermediate points, (A1, B1) and (A2, B2) being used to solve the third degree Bezier curve).

Regarding claim 14, Jolly teaches wherein the path module is further configured to: 
solve the first intermediate point parameter equation by an optimization method with constraint to obtain a first intermediate point (Section 5 paragraph 2 discusses optimizing d1 using expression 20a where d1 is used in expressions 6a and 6b to determine the first intermediate point Q);
solve the second intermediate point parameter equation by the optimization method with constraint to obtain a second intermediate point (Section 5 paragraph 2 discusses optimizing d2 using expression 20b where d2 is used in expressions 7a and 7b to determine the first intermediate point R); and 
determine the parameters of the third-order Bezier curve according to the start point, the end point, the first intermediate point, and the second intermediate point (Expressions 3a and 3b show the intermediate points, (A1, B1) and (A2, B2) being used to solve the third degree Bezier curve).

Regarding claim 15, as best understood by the 112(b) rejection, Jolly discusses updating the velocity of the robot at different points along the curve according to the initial and end velocities and the position along the curve. It does not explicitly teach teaches wherein the angular velocity module is further configured to: 
determine a speed update cycle for the robot; 
determine a number of speed update for the robot; 
determine a moving period; and 
determine the moving angular velocity according to the moving period, the speed update cycle and the number of speed update.
Huang teaches wherein the angular velocity module is further configured to: 
determine a speed update cycle for the robot (Page 3, lines 31-32 discuss a speed adjustment unit which periodically adjusts the linear and angular velocity); 
determine a number of speed update for the robot (Page 3, lines 40-43 discuss presetting N speed offsets which is being interpreted to be the number of speed updates); 
determine a moving period (Page 3, lines 34-36 discuss the speed offsets happening within a motion trajectory period); and 
determine the moving angular velocity according to the moving period, the speed update cycle and the number of speed update (Page 3, lines 40-43 discuss the speed offset, or the increase/decrease of the linear and angular velocity, being determined according to “the duration of the period, the N speed offsets, the planned line speed, and the planned angular velocity”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the path planning of Jolly and modify it with the speed offsets of Huang as Huang teaches that this can be used in conjunction with other evaluations to create an optimal motion trajectory (Page 4, lines 4-27). 

Regarding claim 16, Jolly discusses updating the velocity of the robot at different points along the curve according to the initial and end velocities and the position along the curve. It does not explicitly teach wherein the angular velocity module is further configured to: 
determine a path length of the moving path; and 
determine the number of speed update according to the path length, the moving speed, and the speed update cycle.
Huang teaches wherein the angular velocity module is further configured to: 
determine a path length of the moving path (Page 3, lines 31-32 discuss the speed adjustment unit periodically adjusting according to the second positional relationship and the simulated motion trajectory which is being interpreted to include the length of the path); and 
determine the number of speed update according to the path length, the moving speed, and the speed update cycle (Page 3, lines 31-32 discuss the period adjusting according to the second positional relationship and the simulated motion trajectory which is being interpreted to include the length of the path and Page 3, lines 40-43 discuss the number of speed offsets being determined based on the planned linear and angular velocities).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the path planning of Jolly and modify it with the speed offsets of Huang as Huang teaches that this can be used in conjunction with other evaluations to create an optimal motion trajectory (Page 4, lines 4-27).

Regarding claim 17, Jolly teaches a robot (Section 2, paragraph 1 discusses a path planning scheme for a mobile robot), comprising: 
(Fig. 3, control point P), a target attitude (Fig. 3, control point S), and a moving speed of the robot (Section 3, paragraph 3 discusses an estimated initial velocity of the robot); determine a moving path according to a third-order Bezier curve (Section 3 paragraph 1 discusses calculating a path based on a third order Bezier curve), the current attitude (Section 3 paragraph 1 discusses the Bezier curve being determined using the positions (A0,B0)), and the target attitude (Section 3 paragraph 1 discusses the Bezier curve being determined using the positions (A3,B3)); and generate a moving command by determining the moving angular velocity according to the moving speed (Section 2, paragraph 2 discusses the movement of the robot to a destination according to the ); and
(Section 2, paragraph 2 discussing the actual movement of the robot according to the planned path).
Jolly teaches executing programming to perform path planning of a robot but does not explicitly teach a device that is performing the controlling of the robot. Huang teaches the use of a device to perform controlling of a robot using path planning so that it moves along the path (Page 9 line 56 – Page 10 line 2 discuss implementing the path planning method using a computing device).
Jolly teaches determining the path planning within a C++ environment simulated with Mirosot robots. Huang teaches implementing path planning utilizing a computing device with executable program code. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to implement the C++ environment of Jolly using the computing device and executable program code of Huang as C++ is a programming language and it would be reasonable to execute this programming using a computing device as an efficient means for a robot to execute the programming. 

Regarding claim 19, Jolly teaches creating a formula for path planning for a robot within a “C++ environment” (Section 7 paragraph 5) but does not explicitly teach an electronic apparatus, comprising: 
one or more processors; 
a memory configured for storing one or more programs; 
wherein when being executed by the one or more processors, the one or more programs cause the one or more processors to implement the method of claim 1.
Huang teaches an electronic apparatus (Page 9 line 56 – Page 10 line 2 “general-purpose computing device”), comprising: 
one or more processors (Page 9 line 56 – Page 10 line 2 discuss the computing device implementing program code using circuit modules herein being interpreted as processors); 
a memory configured for storing one or more programs (Page 9 line 56 – Page 10 line 2 “program code executable by the computing device, such that they may be stored in the storage device by the computing device”); 
wherein when being executed by the one or more processors, the one or more programs cause the one or more processors to implement (Page 9 line 56 – Page 10 line 2 discuss implementing the path planning method using a computing device utilizing a storage device and program code executable by the computing device the method of claim 1 (refer to claim 1 rejection).
Jolly teaches determining the path planning within a C++ environment simulated with Mirosot robots. Huang teaches implementing path planning utilizing a computing device with executable program code. It would have been obvious to a person having 

Regarding claim 20, Jolly teaches creating a formula for path planning for a robot within a “C++ environment” (Section 7 paragraph 5) but does not explicitly teach a computer readable medium having stored thereon a computer program, wherein the program implements the method of claim 1 when being executed by a processor.
Huang teaches a computer readable medium having stored thereon a computer program, wherein the program implements the method of claim 1 when being executed by a processor (Page 9 line 56 – Page 10 line 2 discusses implementing the path planning method using a computing device utilizing a storage device and program code executable by the computing device via circuit modules herein being interpreted as a processor and refer to the rejection of claim 1 for the method of claim 1).
Jolly teaches determining the path planning within a C++ environment. Huang teaches implementing path planning utilizing a computing device with executable program code. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to implement the C++ environment of Jolly using the computing device and executable program code of Huang as C++ is a programming language and it would be reasonable to execute this programming using a computing device as an efficient means of executing robotic programming. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Sinyavskiy (US 20180281191).
Regarding claim 10, Jolly teaches a robot utilizing two wheels along the center horizontal axis of the robot, but does not explicitly teach wherein the robot comprises a front turn rear drive robot.
Sinyavskiy teaches wherein the robot comprises a front turn rear drive robot ([0117] “in some robots that have a plurality of wheels, some wheels can be used to steer the robot. For example, a robot all-wheel, four-wheel, front-wheel, and/or rear-wheel drive. Trajectories can include movements of the one or more wheels.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the path planning of Jolly and further modify it with the wheel variations of Sinyavskiy as Sinyavskiy teaches the use of various drive and turning wheel configurations. The use of a rear wheel drive is beneficial as it can generate better traction giving the robot better acceleration.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Huang and further in view of Sinyavskiy.
Regarding claim 18, modified Jolly teaches a robot utilizing two wheels along the center horizontal axis of the robot, but does not explicitly teach wherein the robot comprises: 
a front turn rear drive robot.
Sinyavskiy teaches wherein the robot comprises: 
a front turn rear drive robot ([0117] “in some robots that have a plurality of wheels, some wheels can be used to steer the robot. For example, a robot all-wheel, four-wheel, front-wheel, and/or rear-wheel drive. Trajectories can include movements of the one or more wheels.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the path planning of modified Jolly and further modify it with the wheel variations of Sinyavskiy as Sinyavskiy teaches the use of various drive and turning wheel configurations. The use of a rear wheel drive is beneficial as it can generate better traction giving the robot better acceleration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhou (“Bezier Curve Based Smooth Path Planning for Mobile Robot”), Zhang (WO 2018119759) and Hennessy (US 20120179322) teach path planning of a robot using a third order Bezier curve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.J./           Examiner, Art Unit 3666                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666